888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Lee PRESLEY, Petitioner-Appellant,v.D.A. GARRAGHTY, Attorney General of the State of Virginia,Respondents-Appellees.
No. 89-7128.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1989.Decided Oct. 25, 1989.

Donald Lee Presley, appellant pro se.
Linwood Theodore Wells, Jr. Office of the Attorney General of Virginia, for appellees.
Before K.K. HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Donald Lee Presley appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Presley v. Garraghty, C/A No. 87-76-A (W.D.Va. Mar. 27, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that claims 2, 18(g), 18(i) and 24 are procedurally barred as Presley failed to appeal them to the Virginia Supreme Court after the denial of his habeas corpus petition in state court.    Whitley v. Bair, 802 F.2d 1487 (4th Cir.1986), cert. denied, 480 U.S. 951 (1987).  In addition, many of Presley's claims allege infirmities in the state postconviction proceedings.  Errors in these proceedings cannot serve as the basis for federal habeas corpus relief.    Bryant v. Maryland, 848 F.2d 492 (4th Cir.1988)